     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 1 of 15



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorneys General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1695
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-PHX-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                     DEFENDANTS’ MONTHLY
18                                                         STATUS REPORT REGARDING
     Charles Ryan, Director, Arizona Department            CURRENT PERCENTAGE
19   of Corrections; and Richard Pratt, Interim            COMPLIANCE RATES
     Division Director, Division of Health Services,       PURSUANT TO COURT ORDER
20   Arizona Department of Corrections, in their           [DKT. 1678]
     official capacities,
21                                       Defendants.

22          The following status report provides the November 2018 CGAR results for the

23   following Health Care Performance Measures (“HCPM”) that are before this Court: 6,

24   11, 12, 13, 14, 15, 19, 20, 24, 35, 37, 39, 40, 42, 44, 45, 46, 47, 49, 50, 51, 52, 54, 55, 66,

25   67, 72, 80, 85, 91, 92, 93, 94, 97, and 98. (Docs. 1583, 1709, 2030, 2403, 2764, 3020.)

26   ///

27   ///

28   ///
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 2 of 15



 1           HCPM No. 6: Provider orders will be noted daily with time, date, and name of
 2   person taking the orders off. (Eyman)
 3
     Prison Complex       November 2018
 4
     Eyman                70%
 5
             HCPM No. 11: Newly prescribed provider-ordered formulary medications will be
 6
     provided to the inmate within 2 business days after prescribed or on the same day if
 7
     prescribed STAT. (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
 8
 9   Prison Complex       November 2018

10   Eyman                93%

11   Florence             93%

12   Lewis                93%

13   Tucson               89%

14   Winslow              100%
15   Yuma                 97%
16           HCPM No. 12: Medical record will contain documentation of refusals or “no shows.”
17   (Eyman, Florence)
18
     Prison Complex       November 2018
19
     Eyman                88%
20
     Florence             96%
21
             HCPM No. 13: Chronic and psychotropic medication renewals will be completed
22
     in a manner such that there is no interruption or lapse in medication. (Douglas, Eyman,
23
     Florence, Lewis, Perryville, Tucson, Yuma)
24
25   Prison Complex       November 2018

26   Douglas              100%

27   Eyman                94%

28   Florence             97%
                                                  2
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 3 of 15



 1
     Lewis               89%
 2
     Perryville          100%
 3
     Tucson              97%
 4
     Yuma                95%
 5
             HCPM No. 14: Any refill for a chronic care or psychotropic medication that is
 6
     requested by a prisoner between three and seven business days prior to the prescription
 7
     running out will be completed in a manner such that there is no interruption or lapse in
 8
     medication. (Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
 9
10   Prison Complex      November 2018

11   Douglas             100%

12   Eyman               100%

13   Florence            96%

14   Lewis               92%

15   Perryville          100%

16   Tucson              93%

17   Yuma                98%

18           HCPM No. 15: Inmates who refuse prescribed medication (or no show) will be
19   counseled by a qualified health care provider (QHCP) after three consecutive refusals.
20   (Eyman, Florence, Lewis)
21
     Prison Complex      November 2018
22
     Eyman               92%
23
     Florence            98%
24
     Lewis               85%
25
     ///
26
     ///
27
     ///
28
                                                3
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 4 of 15



 1           HCPM No. 19:       Perpetual inventory medications will be signed off on the
 2   Inmate’s individual MAR. (Eyman, Lewis, Phoenix)
 3
     Prison Complex      November 2018
 4
     Eyman               80%
 5
     Lewis               86%
 6
     Phoenix             86%
 7
             HCPM No. 20: Medical AIMs entries are accurately completed within 3 business
 8
     days from the entry in the medical record.        (Eyman, Florence, Lewis, Perryville,
 9
     Phoenix, Tucson)
10
11   Prison Complex      November 2018
12   Eyman               92%
13   Florence            92%
14   Lewis               100%
15   Perryville          94%
16   Phoenix             100%
17   Tucson              95%
18   HCPM No. 24:       Emergency medical response bags are checked daily, inventoried
19   monthly, and contain all required essential items. (Lewis)
20
21   Prison Complex      November 2018

22   Lewis               50%

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                 4
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 5 of 15



 1           HCPM No. 35: All inmate medications (KOP and DOT) will be transferred with
 2   and provided to the inmate or otherwise provided at the receiving prison without
 3   interruption. (Eyman, Florence, Lewis, Phoenix, Tucson)
 4
     Prison Complex      November 2018
 5
     Eyman               87%
 6
     Florence            98%
 7
     Lewis               71%
 8
     Phoenix             100%
 9
     Tucson              94%
10
             HCPM No. 37: Sick call inmates will be seen by an RN within 24 hours after an
11
     HNR is received (or immediately if identified with an emergent need, or on the same day if
12
     identified as having an urgent need). (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
13
     Prison Complex      November 2018
14
     Eyman               74%
15
     Florence            98%
16
     Lewis               52%
17
18   Tucson              98%

19   Winslow             97%

20   Yuma                100%

21           HCPM No. 39:       Routine provider referrals will be addressed by a Medical

22   Provider and referrals requiring a scheduled provider appointment will be seen within 14

23   calendar days of the referral. (Eyman, Florence, Lewis, Perryville, Tucson, Yuma)

24   Prison Complex      November 2018
25   Eyman               72%
26   Florence            96%
27   Lewis               53%
28
                                                 5
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 6 of 15



 1
     Perryville          100%
 2
     Tucson              97%
 3
     Yuma                86%
 4
             HCPM No. 40: Urgent provider referrals are seen by a Medical Provider within
 5
     24 hours of the referral. (Eyman, Tucson)
 6
 7   Prison Complex      November 2018

 8   Eyman               50%

 9   Tucson              100%

10           HCPM No. 42: A follow-up sick call encounter will occur within the time frame

11   specified by the Medical or Mental Health Provider. (Eyman, Florence, Lewis, Perryville)

12
     Prison Complex      November 2018
13
     Eyman               56%
14
     Florence            62%
15
     Lewis               73%
16
     Perryville          97%
17
             HCPM No. 44: Inmates returning from an inpatient hospital stay or ER transport
18
     with discharge recommendations from the hospital shall have the hospital’s treatment
19
     recommendations reviewed and acted upon by a medical provider within 24 hours.
20
     (Eyman, Florence, Lewis, Winslow)
21
22   Prison Complex      November 2018
23   Eyman               44%
24   Florence            50%
25   Lewis               62%
26   Winslow             100%
27
28
                                                 6
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 7 of 15



 1           HCPM No. 45: On-site diagnostic services will be provided the same day if
 2   ordered STAT or urgent, or within 14 calendar days if routine. (Lewis, Tucson)
 3
     Prison Complex      November 2018
 4
     Lewis               85%
 5
     Tucson              86%
 6
             HCPM No. 46: A medical provider will review the diagnostic report, including
 7
     pathology reports, and act upon reports with abnormal values within five calendar days of
 8
     receiving the report at the prison. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix,
 9
     Tucson, Yuma)
10
     Prison Complex      November 2018
11
     Douglas             100%
12
     Eyman               86%
13
     Florence            91%
14
     Lewis               81%
15
     Perryville          94%
16
     Phoenix             97%
17
18   Tucson              93%

19   Yuma                98%

20           HCPM No. 47: A Medical Provider will communicate the results of the diagnostic

21   study to the inmate upon request and within seven calendar days of the date of the

22   request. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,

23   Winslow, Yuma)

24   Prison Complex      November 2018
25   Douglas             100%
26   Eyman               77%
27   Florence            95%
28
                                                 7
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 8 of 15



 1
     Lewis               29%
 2
     Perryville          100%
 3
     Phoenix             75%
 4
     Safford             100%
 5
     Tucson              96%
 6
     Winslow             100%
 7
     Yuma                96%
 8
             HCPM No. 49: Patients for whom a provider’s request for specialty services is
 9
     denied are told of the denial by a Medical Provider at the patient’s next scheduled
10
     appointment, no more than thirty (30) days after the denial, and the Provider documents
11
     in the patient’s medical record the Provider’s follow-up to the denial. (Douglas, Eyman,
12
     Florence, Perryville, Phoenix, Tucson)
13
14   Prison Complex      November 2018
15   Douglas             100%
16   Eyman               48%
17   Florence            56%
18   Perryville          100%
19   Phoenix             100%
20   Tucson              92%
21           HCPM No. 50: Urgent specialty consultations and urgent specialty diagnostic
22   services will be scheduled and completed within 30 calendar days of the consultation
23   being requested by the provider. (Florence, Perryville, Tucson)
24
     Prison Complex      November 2018
25
     Florence            81%
26
     Perryville          97%
27
     Tucson              92%
28
                                                 8
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 9 of 15



 1          HCPM No. 51: Routine specialty consultations will be scheduled and completed
 2   within 60 calendar days of the consultation being requested by the provider. (Douglas,
 3   Eyman, Florence, Perryville, Tucson, Yuma)
 4
     Prison Complex     November 2018
 5
     Douglas            95%
 6
     Eyman              86%
 7
     Florence           87%
 8
     Perryville         98%
 9
     Tucson             90%
10
     Yuma               94%
11
            HCPM No. 52: Specialty Consultation reports will be reviewed and acted on by a
12
     Provider within seven calendar days of receiving the report.         (Eyman, Florence,
13
     Perryville, Phoenix, Tucson)
14
     Prison Complex     November 2018
15
     Eyman              62%
16
     Florence           54%
17
18   Perryville         86%

19   Phoenix            96%

20   Tucson             84%

21          HCPM No. 54: Chronic disease inmates will be seen by the provider as specified

22   in the inmate’s treatment plan, no less than every 180 days unless the provider documents

23   a reason why a longer timeframe can be in place. (Eyman, Florence, Lewis, Perryville,

24   Phoenix, Tucson, Yuma)

25   Prison Complex     November 2018
26   Eyman              88%
27   Florence           79%
28
                                                9
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 10 of 15



 1
     Lewis               78%
 2
     Perryville          100%
 3
     Phoenix             94%
 4
     Tucson              98%
 5
     Yuma                86%
 6
             HCPM No. 55: Disease management guidelines will be implemented for chronic
 7
     diseases. (Eyman)
 8
 9   Prison Complex      November 2018
10   Eyman               86%
11           HCPM No. 66: In an IPC, medical provider encounters will occur at a minimum
12   every 72 hours. (Florence, Lewis, Tucson)
13
     Prison Complex      November 2018
14
     Florence            30%
15
     Lewis               100%
16
     Tucson              50%
17
             HCPM No. 67: In an IPC, Registered nurses will conduct and document an
18
     assessment at least once every shift. Graveyard shift assessments can be welfare checks.
19
     (Lewis, Tucson)
20
21   Prison Complex      November 2018
22   Lewis               90%
23   Tucson              30%
24           HCPM No. 72: Inmates who refuse prescribed diets for more than 3 consecutive
25   days will receive follow-up nutritional counseling by a QHCP. (Eyman)
26
     Prison Complex      November 2018
27
     Eyman               20%
28
                                                 10
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 11 of 15



 1           HCPM No. 80: MH-3A prisoners shall be seen a minimum of every 30 days by a
 2   mental health clinician. (Lewis, Tucson)
 3
     Prison Complex      November 2018
 4
     Lewis               97%
 5
     Tucson              99%
 6
             HCPM No. 85: MH-3D prisoners shall be seen by a mental health provider
 7
     within 30 days of discontinuing medications.       (Eyman, Florence, Lewis, Perryville,
 8
     Tucson, Yuma)
 9
     Prison Complex      November 2018
10
     Eyman               100%
11
     Florence            100%
12
     Lewis               94%
13
     Perryville          92%
14
     Tucson              97%
15
     Yuma                100%
16
17           HCPM No. 91: MH-5 prisoners who are actively psychotic or actively suicidal

18   shall be seen by a mental health clinician or mental health provider daily. (Phoenix)

19   Prison Complex      November 2018
20
     Phoenix             100%
21
             HCPM No. 92: MH-3 and above prisoners who are housed in a maximum custody
22
     shall be seen by a mental health clinician for a 1:1 or group session a minimum of every
23
     30 days. (Eyman, Florence, Lewis, Perryville, Tucson)
24
     Prison Complex      November 2018
25
     Eyman               100%
26
     Florence            95%
27
     Lewis               100%
28
                                                11
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 12 of 15



 1
     Perryville         N/A
 2
     Tucson             N/A
 3
             HCPM No. 93: Mental Health staff (not to include LPNs) shall make weekly
 4
     rounds of all MH-3 and above prisoners who are housed in maximum custody. (Eyman,
 5
     Florence, Lewis, Tucson)
 6
 7   Prison Complex     November 2018

 8   Eyman              100%

 9   Florence           100%

10   Lewis              100%

11   Tucson             N/A

12           HCPM No. 94: All prisoners on a suicide or mental health watch shall be seen

13   daily by a licensed mental health clinician or, on weekends or holidays, by a registered

14   nurse. (Eyman, Florence, Perryville, Phoenix, Tucson)

15   Prison Complex     November 2018
16   Eyman              97%
17   Florence           7%
18   Perryville         100%
19   Phoenix            100%
20   Tucson             96%
21           HCPM No. 97: A mental health provider treating a prisoner via telepsychiatry
22   shall be provided, in advance of the telepsychiatry session, the prisoner’s intake
23   assessment, most recent mental health treatment plan, laboratory reports (if applicable),
24   physician orders, problem list, and progress notes from the prisoner’s two most recent
25   contacts with a mental health provider. (Phoenix)
26
27   Prison Complex     November 2018

28   Phoenix            99%
                                                12
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 13 of 15



 1           HCPM No. 98: Mental Health HNRs shall be responded to within timeframes set
 2   forth in the Mental Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, section
 3   5.0. (Douglas, Eyman, Florence, Lewis, Winslow)
 4
     Prison Complex     November 2018
 5
     Douglas            100%
 6
     Eyman              98%
 7
     Florence           95%
 8
     Lewis              95%
 9
     Winslow            100%
10
                   DATED this 25th day of January, 2019.
11
                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13
                                              By /s/Timothy J. Bojanowski
14                                               Daniel P. Struck
                                                 Rachel Love
15                                               Timothy J. Bojanowski
                                                 Nicholas D. Acedo
16                                               3100 West Ray Road, Suite 300
                                                 Chandler, Arizona 85226
17
                                                 Office of the Arizona Attorney General
18                                               Michael E. Gottfried
                                                 Assistant Attorneys General
19                                               2005 N. Central Avenue
                                                 Phoenix, Arizona 85004-1592
20
                                                 Attorneys for Defendants
21
22
23
24
25
26
27
28
                                               13
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 14 of 15



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 25, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Varma:             avarma@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19   Kathleen E. Brody       kbrody@acluaz.org
20   Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21   Novembera Abela         mabela@azdisabilitylaw.org
22   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23   Sara Norman:            snorman@prisonlaw.com
24   Rita K. Lomio:          rlomio@prisonlaw.com
25   Victoria Lopez:         vlopez@aclu.org
26
27
28
                                                 14
     Case 2:12-cv-00601-ROS Document 3119 Filed 01/25/19 Page 15 of 15



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/Timothy J. Bojanowski
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              15
